DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-16,1 8-20 of U.S. Patent No. 10748967. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding Claim 1, Claim 1 of US Patent No. 10748967 teaches a photodiode comprising: a first electrode layer, an entirety of the 
first electrode layer being conductive;  an N-type layer on a top surface and 
sidewalls of the first electrode layer, wherein the N-type layer defines: a 
first N-type region;  a second N-type region, wherein a first virtual line 
extends through the first N-type region and the second N-type region in a 
top-down view;  and a third N-type region, wherein a second virtual line 
extends through the first N-type region and the third N-type region in the 

line, both the first virtual line and the second virtual line being parallel to 
the top surface of the first electrode layer, wherein a planar surface of the 
first electrode layer extends continuously under the first N-type region, the 
second N-type region, and the third N-type region, the planar surface of the 
first electrode layer is opposite the N-type layer;  an organic P-type layer on 
the N-type layer, wherein the organic P-type layer surrounds each of the first 
N-type region, the second N-type region, and the third N-type region in the 
top-down view, and wherein the organic P-type layer is disposed between the 
first N-type region and the second N-type region in the top-down view and 
between the first N-type region and the third N-type region in the top-down 
view;  and a second electrode layer on the organic P-type layer. 

Regarding Claim 2, Claim 1 of US Patent No. 10748967 teaches a photodiode comprising: a first electrode layer, an entirety of the 
first electrode layer being conductive;  an N-type layer on a top surface and 
sidewalls of the first electrode layer, wherein the N-type layer defines: a 
first N-type region;  a second N-type region, wherein a first virtual line 
extends through the first N-type region and the second N-type region in a 
top-down view;  and a third N-type region, wherein a second virtual line 
extends through the first N-type region and the third N-type region in the 
top-down view, the first virtual line being perpendicular to the second virtual 
line, both the first virtual line and the second virtual line being parallel to 

first electrode layer extends continuously under the first N-type region, the 
second N-type region, and the third N-type region, the planar surface of the 
first electrode layer is opposite the N-type layer;  an organic P-type layer on 
the N-type layer, wherein the organic P-type layer surrounds each of the first 
N-type region, the second N-type region, and the third N-type region in the 
top-down view, and wherein the organic P-type layer is disposed between the 
first N-type region and the second N-type region in the top-down view and 
between the first N-type region and the third N-type region in the top-down 
view;  and a second electrode layer on the organic P-type layer. 

Regarding Claim 3, Claim 1 of US Patent No. 10748967 teaches a photodiode comprising: a first electrode layer, an entirety of the 
first electrode layer being conductive;  an N-type layer on a top surface and 
sidewalls of the first electrode layer, wherein the N-type layer defines: a 
first N-type region;  a second N-type region, wherein a first virtual line 
extends through the first N-type region and the second N-type region in a 
top-down view;  and a third N-type region, wherein a second virtual line 
extends through the first N-type region and the third N-type region in the 
top-down view, the first virtual line being perpendicular to the second virtual 
line, both the first virtual line and the second virtual line being parallel to 
the top surface of the first electrode layer, wherein a planar surface of the 
first electrode layer extends continuously under the first N-type region, the 

first electrode layer is opposite the N-type layer;  an organic P-type layer on 
the N-type layer, wherein the organic P-type layer surrounds each of the first 
N-type region, the second N-type region, and the third N-type region in the 
top-down view, and wherein the organic P-type layer is disposed between the 
first N-type region and the second N-type region in the top-down view and 
between the first N-type region and the third N-type region in the top-down 
view;  and a second electrode layer on the organic P-type layer. 

Regarding Claim 4, Claim 1, 2 of US Patent No. 10748967 teaches a further comprising an electron transport 
layer between the N-type layer and the first electrode layer

Regarding Claim 5, Claim 1, 2, 3 of US Patent No. 10748967 teaches wherein the electron transport layer is 
disposed along sidewalls of the first electrode layer

Regarding Claim 6, Claim 1, 5 of US Patent No. 10748967 teaches herein the organic P-type layer comprises: 
a first surface forming an interface with the N-type layer;  and a second 
surface opposite the first surface, wherein the first surface of the organic 
P-type layer has a different profile than the second surface of the organic 
P-type layer. 

Regarding Claim 7 , Claim 18, 19, 20 of US Patent No. 10748967 teaches
an image sensor comprising: an photodiode comprising: an N-type layer, 
wherein the N-type layer comprises: a first surface forming an interface with a 
P-type layer, the first surface being non-planar;  and a non-planar second 
surface opposite the first surface;  and the P-type layer over the N-type 
layer, wherein a surface of the P-type layer opposite the N-type layer is 
continuously planar and extends continuously over an entirety of the N-type 
layer;  interconnect structures electrically connecting the photodiode to 
devices of a substrate;  a color filter layer on an opposing side of the 
photodiode as the interconnect structures;  and a micro-lens on an opposing 
side of the color filter layer as the photodiode;  , wherein the photodiode further comprises 
a first electrode and second electrode, wherein the N-type layer and the P-type 
layer are disposed between the first electrode and the second electrode;  wherein the photodiode further 
comprises: an electron transport layer between the first electrode and the 
N-type layer;  and a hole transport layer between the second electrode and the 
P-type layer.


Regarding Claim 8, Claim 1, 6, 7 of US Patent No. 10748967 teaches a transparent 
hole-transport layer between the organic P-type layer and the second electrode 

a transparent material.

Regarding Claim 9, Claim 1 of US Patent No. 10748967 teaches a photodiode comprising: a first electrode layer, an entirety of the 
first electrode layer being conductive;  an N-type layer on a top surface and 
sidewalls of the first electrode layer, wherein the N-type layer defines: a 
first N-type region;  a second N-type region, wherein a first virtual line 
extends through the first N-type region and the second N-type region in a 
top-down view;  and a third N-type region, wherein a second virtual line 
extends through the first N-type region and the third N-type region in the 
top-down view, the first virtual line being perpendicular to the second virtual 
line, both the first virtual line and the second virtual line being parallel to 
the top surface of the first electrode layer, wherein a planar surface of the 
first electrode layer extends continuously under the first N-type region, the 
second N-type region, and the third N-type region, the planar surface of the 
first electrode layer is opposite the N-type layer;  an organic P-type layer on 
the N-type layer, wherein the organic P-type layer surrounds each of the first 
N-type region, the second N-type region, and the third N-type region in the 
top-down view, and wherein the organic P-type layer is disposed between the 
first N-type region and the second N-type region in the top-down view and 
between the first N-type region and the third N-type region in the top-down 
view;  and a second electrode layer on the organic P-type layer. 


Regarding Claim 10, Claim 9 of US Patent No. 10748967 teaches a
photodiode comprising: a first electrode layer comprising: a first 
region;  a second region physically separated from the first region;  and a 
third region connecting the first region to the second region;  an N-type 
layer, wherein the N-type layer extends along sidewalls of the first region of 
the first electrode layer, sidewalls of the second region of the first 
electrode layer, and over a top surface of the third region of the first 
electrode layer;  an organic P-type layer over the N-type layer, wherein the 
organic P-type layer extends along sidewalls of the first region of the first 
electrode layer, sidewalls of the second region of the first electrode layer, 
and over a top surface of the third region of the first electrode layer, 
wherein a continuously planar surface of the organic P-type layer extends from 
directly above the first region of the first electrode layer to directly above 
the second region of the first electrode layer, and the continuously planar 
surface of the organic P-type layer is opposite the N-type layer;  and a second 
electrode layer over the organic P-type layer.

Regarding Claim 11, Claim 9, 12 of US Patent No. 10748967 teaches photodiode comprising: a first electrode layer comprising: a first 
region;  a second region physically separated from the first region;  and a 
third region connecting the first region to the second region;  an N-type 

the first electrode layer, sidewalls of the second region of the first 
electrode layer, and over a top surface of the third region of the first 
electrode layer;  an organic P-type layer over the N-type layer, wherein the 
organic P-type layer extends along sidewalls of the first region of the first 
electrode layer, sidewalls of the second region of the first electrode layer, 
and over a top surface of the third region of the first electrode layer, 
wherein a continuously planar surface of the organic P-type layer extends from 
directly above the first region of the first electrode layer to directly above 
the second region of the first electrode layer, and the continuously planar 
surface of the organic P-type layer is opposite the N-type layer;  and a second 
electrode layer over the organic P-type layer; wherein a highest occupied molecular 
orbital (HOMO) of the first conductive layer is in a range of 6.1 eV to 7.8 eV, 
and wherein a lowest occupied molecular orbital (LUMO) of the first conductive 
layer is in a range of 2.8 eV to 4.5 eV.

Regarding Claim 12, Claim 9, 10, 11 of US Patent No. 10748967 teaches a wherein the first conductive layer 
comprises LiF, TiO2, ZnO, Ta2O5, or ZrO2.


Regarding Claim 13, Claim 9, 13, 14 of US Patent No. 10748967 teaches photodiode comprising: a first electrode layer comprising: a first 

third region connecting the first region to the second region;  an N-type 
layer, wherein the N-type layer extends along sidewalls of the first region of 
the first electrode layer, sidewalls of the second region of the first 
electrode layer, and over a top surface of the third region of the first 
electrode layer;  an organic P-type layer over the N-type layer, wherein the 
organic P-type layer extends along sidewalls of the first region of the first 
electrode layer, sidewalls of the second region of the first electrode layer, 
and over a top surface of the third region of the first electrode layer, 
wherein a continuously planar surface of the organic P-type layer extends from 
directly above the first region of the first electrode layer to directly above 
the second region of the first electrode layer, and the continuously planar 
surface of the organic P-type layer is opposite the N-type layer;  and a second 
electrode layer over the organic P-type layer; further comprising a second conductive layer 
between the organic P-type layer and the second electrode layer; the photodiode of claim 13, wherein a highest occupied molecular 
orbital (HOMO) of the second conductive layer is in a range of 4.8 eV to 5.6 
eV, and wherein a lowest occupied molecular orbital (LUMO) of the second 
conductive layer is in a range of 1.5 eV to 3.0 eV.

Regarding Claim 14, Claim 9, 15 of US Patent No. 10748967 teaches photodiode comprising: a first electrode layer comprising: a first 

third region connecting the first region to the second region;  an N-type 
layer, wherein the N-type layer extends along sidewalls of the first region of 
the first electrode layer, sidewalls of the second region of the first 
electrode layer, and over a top surface of the third region of the first 
electrode layer;  an organic P-type layer over the N-type layer, wherein the 
organic P-type layer extends along sidewalls of the first region of the first 
electrode layer, sidewalls of the second region of the first electrode layer, 
and over a top surface of the third region of the first electrode layer, 
wherein a continuously planar surface of the organic P-type layer extends from 
directly above the first region of the first electrode layer to directly above 
the second region of the first electrode layer, and the continuously planar 
surface of the organic P-type layer is opposite the N-type layer;  and a second 
electrode layer over the organic P-type layer; wherein a highest occupied molecular 
orbital (HOMO) of the N-type layer is in a range of 6.7 eV to 7.8 eV, and 
wherein a lowest occupied molecular orbital (LUMO) of the N-type layer is in a 
range of 3.7 eV to 4.5 eV.

Regarding Claim 15, Claim 9, 16 of US Patent No. 10748967 teaches a photodiode comprising: a first electrode layer comprising: a first 
region;  a second region physically separated from the first region;  and a 
third region connecting the first region to the second region;  an N-type 
layer, wherein the N-type layer extends along sidewalls of the first region of 

electrode layer, and over a top surface of the third region of the first 
electrode layer;  an organic P-type layer over the N-type layer, wherein the 
organic P-type layer extends along sidewalls of the first region of the first 
electrode layer, sidewalls of the second region of the first electrode layer, 
and over a top surface of the third region of the first electrode layer, 
wherein a continuously planar surface of the organic P-type layer extends from 
directly above the first region of the first electrode layer to directly above 
the second region of the first electrode layer, and the continuously planar 
surface of the organic P-type layer is opposite the N-type layer;  and a second 
electrode layer over the organic P-type layer; wherein a highest occupied molecular 
orbital (HOMO) of the organic P-type layer is in a range of 4.5 eV to 5.6 eV, 
and wherein a lowest occupied molecular orbital (LUMO) of the organic P-type 
layer is in a range of 2.8 eV to 3.6 eV




Regarding Claim 16, Claim 1 of US Patent No. 10748967 teaches a photodiode comprising: a first electrode layer, an entirety of the 
first electrode layer being conductive;  an N-type layer on a top surface and 
sidewalls of the first electrode layer, wherein the N-type layer defines: a 
first N-type region;  a second N-type region, wherein a first virtual line 
extends through the first N-type region and the second N-type region in a 

extends through the first N-type region and the third N-type region in the 
top-down view, the first virtual line being perpendicular to the second virtual 
line, both the first virtual line and the second virtual line being parallel to 
the top surface of the first electrode layer, wherein a planar surface of the 
first electrode layer extends continuously under the first N-type region, the 
second N-type region, and the third N-type region, the planar surface of the 
first electrode layer is opposite the N-type layer;  an organic P-type layer on 
the N-type layer, wherein the organic P-type layer surrounds each of the first 
N-type region, the second N-type region, and the third N-type region in the 
top-down view, and wherein the organic P-type layer is disposed between the 
first N-type region and the second N-type region in the top-down view and 
between the first N-type region and the third N-type region in the top-down 
view;  and a second electrode layer on the organic P-type layer. 

Regarding Claim 17, Claim 18 of US Patent No. 10748967 teaches an image sensor comprising: an photodiode comprising: an N-type layer, 
wherein the N-type layer comprises: a first surface forming an interface with a 
P-type layer, the first surface being non-planar;  and a non-planar second 
surface opposite the first surface;  and the P-type layer over the N-type 
layer, wherein a surface of the P-type layer opposite the N-type layer is 
continuously planar and extends continuously over an entirety of the N-type 
layer;  interconnect structures electrically connecting the photodiode to 

photodiode as the interconnect structures;  and a micro-lens on an opposing 
side of the color filter layer as the photodiode. 

Regarding Claim 18, Claim 1 of US Patent No. 10748967 teaches a photodiode comprising: a first electrode layer, an entirety of the 
first electrode layer being conductive;  an N-type layer on a top surface and 
sidewalls of the first electrode layer, wherein the N-type layer defines: a 
first N-type region;  a second N-type region, wherein a first virtual line 
extends through the first N-type region and the second N-type region in a 
top-down view;  and a third N-type region, wherein a second virtual line 
extends through the first N-type region and the third N-type region in the 
top-down view, the first virtual line being perpendicular to the second virtual 
line, both the first virtual line and the second virtual line being parallel to 
the top surface of the first electrode layer, wherein a planar surface of the 
first electrode layer extends continuously under the first N-type region, the 
second N-type region, and the third N-type region, the planar surface of the 
first electrode layer is opposite the N-type layer;  an organic P-type layer on 
the N-type layer, wherein the organic P-type layer surrounds each of the first 
N-type region, the second N-type region, and the third N-type region in the 
top-down view, and wherein the organic P-type layer is disposed between the 
first N-type region and the second N-type region in the top-down view and 
between the first N-type region and the third N-type region in the top-down 

Regarding Claim 19, Claim 1, 2 of US Patent No. 10748967 teaches a an electron transport 
layer between the N-type layer and the first electrode layer

Regarding Claim 20, Claim 18, 20 of US Patent No. 10748967 teaches wherein the photodiode further 
comprises: an electron transport layer between the first electrode and the 
N-type layer;  and a hole transport layer between the second electrode and the 
P-type layer.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamato(JP 2010-199101, examiner uses machine translation, hereinafter Iwamato).

Re claim 1 Iwamato discloses in Fig 2 (rotated 180 degrees, see modified Fig in office action) a photodiode, comprising:
first electrode(6)[0093 of Iwamato];
an N-type layer(9)[0093 of Iwamato] over the first electrode(6)[0093 of Iwamato], wherein the N-type layer(9)[0093 of Iwamato] comprises:
a first N-type region (please see item labelled ‘first region’); and a second N-type region(please see item labelled ‘second region’), wherein a planar surface of the first electrode(6)[0093 of Iwamato] extends
continuously under the first N-type region (please see item labelled ‘first region’) and the second N-type region(please see item labelled ‘second region’), the planar surface of the first electrode(6)[0093 of Iwamato] is opposite the N-type layer(9)[0093 of Iwamato];
a P-type layer(7)[0074,0093 of Iwamato] over the N-type layer(9)[0093 of Iwamato], wherein the P-type layer(7)[0074,0093 of Iwamato] is disposed between the first N-type region (please see item labelled ‘first region’) and the second N-type region(please see item labelled ‘second region’); and
a second electrode(4)[0093 of Iwamato] over the P-type layer(7)[0074,0093 of Iwamato].


    PNG
    media_image1.png
    260
    509
    media_image1.png
    Greyscale


Re claim 2 Iwamato discloses the photodiode of claim 1, wherein the N-type layer(9)[0093 of Iwamato] further comprises a third N-type region  (please see item labelled ‘third region’), the P-type layer(7)[0074,0093 of Iwamato] is disposed between the first N-type region (please see item labelled ‘first region’) and the third N-type region  (please see item labelled ‘third region’), a first line parallel to the planar surface of the first electrode(6)[0093 of Iwamato] extends through the first N-type region (please see item labelled ‘first region’) and the second N-type region(please see item labelled ‘second region’), a second line parallel to the planar surface of the first electrode(6)[0093 of Iwamato] extends through the first N-type region (please see item labelled ‘first region’) and the third N-type region  (please see item labelled ‘third region’), and the first line is perpendicular to the second line.

Re claim 3 Iwamato discloses the photodiode of claim 2, wherein the planar surface of the first electrode(6)[0093 of Iwamato] extends continuously under the third N-type region  (please see item labelled ‘third region’).


Re claim 6 Iwamato discloses the photodiode of claim 1, wherein the P-type layer(7)[0074,0093 of Iwamato] comprises:
a first surface(please see ‘first surface’) forming an interface with the N-type layer(9)[0093 of Iwamato]; and
a second surface (please see ‘second surface’)opposite the first surface(please see ‘first surface’), wherein the first surface(please see ‘first surface’) of the P-type layer(7)[0074,0093 of Iwamato] is continuously planar over the first N-type region (please see item labelled ‘first region’) and the second N-type region(please see item labelled ‘second region’).


Re claim 8 Iwamato discloses the photodiode of claim 1, wherein each layer (4)[0093 of Iwamato] of the photodiode over the P-type layer(7)[0074,0093 of Iwamato] is transparent [0068 of Iwamato].

Re claim 9 Iwamato discloses the photodiode of claim 1, wherein P-type layer(7)[0074,0093 of Iwamato] comprises an organic material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamato.


Re claim 14 Iwamato disclose the photodiode of claim 9, 

Iwamato  not specifically teach wherein a highest occupied molecular orbital (HOMO) of the N-type layer is in a range of 6.7 eV to 7.8 eV, and wherein a lowest occupied molecular orbital (LUMO) of the N-type layer is in a range of 3.7 eV to 4.5 eV.

Although Iwamato  not specifically teach wherein a highest occupied molecular orbital (HOMO) of the N-type layer is in a range of 6.7 eV to 7.8 eV, and wherein a lowest occupied molecular orbital (LUMO) of the N-type layer is in a range of 3.7 eV to 4.5 eV, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein a highest occupied molecular orbital (HOMO) of the N-type layer is in a range of 6.7 eV to 7.8 eV, and wherein a lowest occupied molecular orbital (LUMO) of the N-type layer is in a range of 3.7 eV to 4.5 eV as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the energy barrier and work function with respect to the LUMO and HOMO levels[0068,0083 of Iwamato] . See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some 


Re claim 15 Iwamato disclose the photodiode of claim 9, 

Iwamato  not specifically teach wherein a highest occupied molecular orbital (HOMO) of the P-type layer is in a range of 4.5 eV to 5.6 eV, and wherein a lowest occupied molecular orbital (LUMO) of the P-type layer is in a range of 2.8 eV to 3.6 eV.


Although Iwamato  not specifically teach wherein a highest occupied molecular orbital (HOMO) of the P-type layer is in a range of 4.5 eV to 5.6 eV, and wherein a lowest occupied molecular orbital (LUMO) of the P-type layer is in a range of 2.8 eV to 3.6 eV, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose wherein a highest occupied molecular orbital (HOMO) of the P-type layer is in a range of 4.5 eV to 5.6 eV, and wherein a lowest occupied molecular orbital (LUMO) of the P-type layer is in a range of 2.8 eV to 3.6 eV as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to optimize the energy barrier and work 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamato(JP 2010-199101, examiner uses machine translation, hereinafter Iwamato) in view of Lecloux (US PATENT: 7265378, hereinafter Lecloux).

Re claim 4 Iwamato disclose the photodiode of claim 1 

Iwamato does not disclose further comprising an electron transport layer between the N- type layer and the first electrode(6)[0093 of Iwamato].

Lecloux discloses in Fig 1 further comprising an electron transport layer 150)[col 4, lines 60-65 of Lecloux]  between the N- type layer and the first electrode(160)[col 4, lines 50-65]. Note an electron transport layer has a larger electron concentration and therefore an electron transport layer can be considered an n-type layer.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to apply the teachings of Lecloux to the teachings of Iwamato in order to facilitate 


Re claim 5 Iwamato and Lecloux disclose the photodiode of claim 4, wherein the electron transport layer150)[col 4, lines 60-65 of Lecloux]  is disposed along sidewalls of the first electrode(6)[0093 of Iwamato].


Claim(s) 7,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamato in view of Kinoka Minolta Holdings et al (JP 2011-35243, examiner uses the machine translation, hereinafter Kinoka).

Re claim 7 Iwamato disclose the photodiode of claim 1 

Iwamato do not specifically teach further comprising a hole-transport layer between the P-type layer(7)[0074,0093 of Iwamato] and the second electrode(4)[0093 of Iwamato].

Kinoka discloses a hole-transport layer (hole transport) [0023]  between the P-type layer(40)[0018,0023] and the second electrode(6)[0023].


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kinoka to the teachings of Iwamato  in order to have optical absorption and mobility as taught by Kinoka [0011]


Re claim 13 Iwamato disclose the photodiode of claim 9 



Kinoka discloses a second conductive layer(transparent conductive)[0099] between the P- type layer(40)[0018,0023] and the second electrode (6)[0023]  layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kinoka to the teachings of Iwamato, in order to have optical absorption and mobility as taught by Kinoka [0011]


Iwamato and Kinoki not specifically teach wherein a highest occupied molecular orbital (HOMO) of the second conductive layer is in a range of 4.8 eV to 5.6 eV, and wherein a lowest occupied molecular orbital (LUMO) of the second conductive layer is in a range of 1.5 eV to 3.0 eV.


Although Iwamato and Kinoki not specifically teach wherein a highest occupied molecular orbital (HOMO) of the second conductive layer is in a range of 4.8 eV to 5.6 eV, and wherein a lowest occupied molecular orbital (LUMO) of the second conductive 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819